United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1607
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Robert Taylor Marlow,                     *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: July 26, 1999
                                Filed: August 2, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Taylor Marlow appeals the sentence imposed by the district court1 upon
revocation of his supervised release. He argues that it is an ex post facto violation to
apply 18 U.S.C. § 3583(h) to a defendant who was originally convicted and sentenced
prior to its effective date, but whose supervised release was revoked after its effective
date. We have previously held that these circumstances do not constitute an ex post
facto violation. See United States v. St. John, 92 F.3d 761, 762, 767 (8th Cir. 1996).


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-